Title: Sunday Septr. 13th. [i.e. 14th].
From: Adams, John Quincy
To: 


       I did not sleep a wink the whole night. My nerves are in a very disagreeable state of irritation. I attended meeting all day at Dr. Tucker’s, with Bridge. I called in the evening at Mr. N. Carter’s, and at Mr. Tufts’s to deliver letters. At Mr. Tufts’s I saw Mr. Shaw, who, I find preached for Mr. Andrews this day. I retired early, and went to bed, but could get no sleep. After laying about three hours, I got up and went over to Dr. Swett, and requested him to supply me with an opiate, which he did; it gradually composed my nerves, and gave me a few hours of sleep.
      